NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 9, 2011*
                                  Decided February 9, 2011

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                              MICHAEL S. KANNE, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐3925

ROY BEBOUT,                                          Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Indiana,
                                                     Evansville Division.
       v.
                                                     No. 3:08‐cv‐0193‐DFH‐WGH
JESSICA THOMAS and 
MARSHA ABELL,                                        David F. Hamilton,
      Defendants‐Appellees.                          Judge.

                                          O R D E R

        In this suit under 42 U.S.C. § 1983, Indiana prisoner Roy Bebout claims that the
former Vanderburgh County clerk and one of her employees deprived him of his right to
access the courts.  In April 2004, while Bebout’s petition for postconviction relief was
pending in state circuit court, he sent to the clerk’s office an amended petition along with a
motion for an evidentiary hearing.  Although one of the clerk’s employees signed a return
receipt acknowledging Bebout’s certified mailing, the amended petition and the motion


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 09‐3925                                                                                Page 2

were not filed.  In addition, Bebout asserts, the clerk provided him with a transcript of his
criminal trial that was incomplete and riddled with errors.  The circuit court denied
Bebout’s petition for postconviction relief in May 2004, and the Court of Appeals of Indiana
affirmed the judgment in February 2005.  In its decision the court of appeals noted that,
notwithstanding Bebout’s protestations, neither an amended petition nor a motion for an
evidentiary hearing had been filed in the circuit court.

        Bebout didn’t file this suit, however, until December 2008.  The district court granted
the defendants’ motion for summary judgment, reasoning that the statute of limitations had
run on Bebout’s claim.  At the latest, the court explained, Bebout should have known that
something had gone awry at the clerk’s office in February 2005, when the court of appeals
issued its decision.  Applying Indiana’s two‐year statute of limitations for personal‐injury
suits, see IND. CODE § 34‐11‐2‐4, the court concluded that Bebout’s complaint came at least 22
months too late.

        On appeal Bebout insists that the district court ought to have applied Indiana’s five‐
year statute of limitations for suits against public officers arising from omission of an official
duty.  See IND. CODE § 34‐11‐2‐6.  A court entertaining an action under § 1983, however,
must apply the forum state’s general statute of limitations for personal‐injury suits, Owens v.
Okure, 488 U.S. 235, 249‐50 (1989); Hoagland v. Town of Clear Lake, 415 F.3d 693, 699‐700 (7th
Cir. 2005), not its statute of limitations for wrongs committed by a public officer, Wilson v.
Garcia, 471 U.S. 261, 279 (1985).  In the alternative, Bebout urges that the district court ought
to have tolled the two‐year statute of limitations.  But tolling principles too are borrowed
from the forum state, Bd. of Regents v. Tomanio, 446 U.S. 478, 483 (1980), and Bebout has not
identified any provision of Indiana law that would permit him to suspend the running of
the limitations period, see Behavioral Inst. of Ind., LLC v. City of Hobart Common Council, 406
F.3d 926, 932 (7th Cir. 2005) (listing Indiana’s grounds for tolling).

                                                                                    AFFIRMED.